Citation Nr: 0019368	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  99-06 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to May 1970, 
and from February to June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal in a manner that warrants some explanation.  
By a March 1997 rating decision, the RO denied a claim of 
service connection for PTSD.  The RO notified the veteran of 
that decision in March 1997, but he did not initiate an 
appeal within the one-year period allowed and, as a result, 
the denial became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1996).  

By an October 1997 rating decision, the RO confirmed the 
denial of service connection for PTSD.  The RO notified the 
veteran of that decision, and the veteran filed a timely 
appeal of that decision to the Board.  In this regard, it 
should be noted that a previously denied claim of service 
connection may not be reopened in the absence of new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 1991).  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has made it clear that the Board has a 
duty to address the new and material evidence issue 
regardless of the RO's actions.  Barnett v. Brown, 
8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167 (1996).  
Consequently, the decision that follows includes a 
determination on the question of whether the previously 
denied claim should be reopened.


FINDINGS OF FACT

1.  By rating action in March 1997, the RO denied the 
veteran's claim of service connection for PTSD.  The veteran 
was notified of the denial, but did not initiate an appeal.  

2.  Certain new evidence received since the March 1997 RO 
denial, when considered in conjunction with the entire 
record, is so significant that it must be considered to 
decide fairly the merits of the veteran's claim of service 
connection for PTSD.

3.  Evidence has been presented that implicitly links a 
diagnosis of PTSD with the veteran's military service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for PTSD has 
been submitted.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

2.  The claim of service connection for PTSD is well 
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's current claim of service connection for PTSD is 
not his first such claim.  By rating action in March 1997, 
the RO denied the veteran's claim of service connection for 
PTSD.  The RO notified the veteran of that decision in 
March 1997, but he did not initiate an appeal within the one-
year period allowed and, as a result, the denial became 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1996).  As a result, the Board may now consider the 
veteran's claim of service connection on the merits only if 
"new and material evidence" has been presented or secured 
since the March 1997 denial.  38 U.S.C.A. § 5108 (West 1991); 
Manio v. Derwinski, 1 Vet. App. 144, 145-46 (1991).  (For the 
purpose of determining whether new and material evidence has 
been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).)  

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1999).  

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court in the case of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) has been 
invalidated.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In Hodge, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) indicated that the Colvin test for 
"materiality" made it more difficult for claimants to 
submit new and material evidence than did the test found in 
38 C.F.R. § 3.156, and thus the Federal Circuit overruled 
Colvin in this respect.  Therefore, the ruling in Hodge must 
be considered as easing the appellant's evidentiary burden 
when seeking to reopen a previously and finally denied claim.  
Hodge, supra.

The Court in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), recently held that Hodge requires the replacement of a 
two-step approach to handling applications to reopen as 
outlined in Manio v. Derwinski with a three-step approach.  
See also Winters v. West, 12 Vet. App. 203 (1999) (en banc).  
Under this three-step approach, the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, the Secretary must 
determine whether, based upon all of the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, then VA may proceed to evaluate the 
merits of the claim, but only after ensuring the duty to 
assist under 38 U.S.C. § 5107(a) has been fulfilled.  Elkins, 
supra.

The Board has reviewed the additional evidence associated 
with the claims folder since the March 1997 denial, and finds 
that new and material evidence has been presented to reopen 
the claim.  The evidence available at the time of the 
March 1997 denial included correspondence from a private 
physician, dated in May 1996, indicating that the veteran was 
seen from September 1987 through April 1988 for PTSD which 
was the result of the veteran's involvement in the Vietnam 
War.  

The evidence obtained in connection with the veteran's 
attempt to reopen includes, of particular interest, 
correspondence from a private physician, dated in 
February 1998, indicating that the veteran had been treated 
for PTSD for a long time.  The physician opined that the 
veteran's PTSD was obviously related to his years of service 
in the military.  

When examined by VA in August 1997, the examiner noted that 
the veteran had reported that enemy forces had attacked his 
unit near Chu Lai in May 1969, and killed a man named 
"[redacted]" who was from Maryland.  The diagnosis was PTSD by 
history from the veteran.  The record also contains a 
December 1998 response from the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) (previously known as 
the U.S. Army and Joint Services Environmental Support Group) 
indicating that the veteran may have been exposed to mortar 
and rocket attacks.

What is different about the newly received evidence is that 
it now includes a private medical opinion on the etiology of 
the veteran's PTSD.  While it is true that the May 1996 
private physician's opinion was previously of record, but not 
mentioned by the RO in the March 1997 rating decision, the 
Board finds that the second opinion by a different private 
physician in February 1998 corroborates the conclusions of 
the private physician in May 1996, and, therefore, is not 
cumulative of evidence before the RO in March 1997.  Paller 
v. Principi, 3 Vet. App. 535, 538 (1992).  This evidence is 
new and material as defined by 38 C.F.R. § 3.156(a).  It 
short, it tends to support the veteran's claim in a manner 
somewhat different from the evidence previously of record.  
Consequently, the February 1998 private opinion bears 
directly and substantially upon the issue at hand, and is 
neither duplicative nor cumulative, and is so significant 
that it must be considered in order to decide fairly the 
merits of the underlying claim.  38 C.F.R. § 3.156(a).  
Accordingly, the Board concludes that the veteran has 
submitted new and material evidence.

In light of the finding above that the claim is reopened, the 
Board turns to a review of the entire record on a de novo 
basis.  38 C.F.R. § 3.156(b).  In addressing the claim anew, 
the Board first must determine whether the veteran's claim of 
service connection is well grounded.  Elkins, supra.  A 
person who submits a claim for VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
Only if the claimant meets this burden does VA have the duty 
to assist him in developing the facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  If the claimant does not meet this 
initial burden, the appeal must fail because, in the absence 
of evidence sufficient to make the claim well grounded, the 
Board does not have jurisdiction to adjudicate the claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.


Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

The Court has held that competent evidence pertaining to each 
of three elements must be submitted in order to make a claim 
of service connection well grounded.  There must be competent 
(medical) evidence of a current disability, competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service, and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  This third element may be established by 
the use of statutory presumptions.  38 C.F.R. §§ 3.307, 3.309 
(1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Epps v. Gober, 126 F.3d at 1468.

Establishing service connection for PTSD requires that there 
must be medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(1999); 64 Fed. Reg. 32,807-32,808 (1999).  Where it is 
determined that the veteran was engaged in combat with the 
enemy and the claimed stressor is related to such combat, the 
veteran's lay testimony regarding the claimed stressor is 
accepted as conclusive as to its actual existence absent 
clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f); 64 Fed. Reg. 32,807-32,808 
(1999).  Where, however, VA determines 

that the veteran did not engage in combat with the enemy, or 
that the veteran did engage in combat with the enemy but the 
claimed stressor is not related to such combat, the veteran's 
lay testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates the veteran's testimony as 
to the occurrence of the claimed stressor.  See 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); Cohen 
(Douglas) v. Brown, 10 Vet. App. 128 (1997).

The veteran contends that he has PTSD as a result of 
stressors he experienced during service in Vietnam.  The 
veteran's DD-214 and personnel records reveal that he served 
in Vietnam with Company D, 91st Engineer Battalion (Engr Bn), 
197th Infantry Brigade, and that his military occupational 
specialty (MOS) was as a combat engineer.  His commendations 
included the National Defense Service Medal, Vietnam Service 
Medal with two bronze stars, Vietnam Campaign Medal with 
device, Meritorious Unit Commendation Medal with two oak leak 
clusters, and two Overseas Bars.

The record indicates that, when examined by VA in 
August 1997, the examiner noted that the diagnosis was PTSD 
by history from the veteran.  On the other hand, May 1996 and 
February 1998 correspondence from private physicians suggests 
that the veteran indeed has PTSD that is related to the 
veteran's military service in Vietnam.  Implicit in 
correspondence from the private physicians, when read 
together with the other evidence mentioned above, is a 
suggestion that currently shown PTSD is due to service.  The 
reasonable inferences made from reading the opinions of 
private physicians together with a copy of a letter which the 
veteran submitted (dated in October 1968) as representative 
of letters he wrote home during service, lead the Board to 
conclude that the veteran's claim of service connection for 
PTSD is well grounded.  In other words, there is a strong 
suggestion by competent authority that the veteran has PTSD 
that is linked to military service in Vietnam.  Under these 
circumstances, the Board finds that the claim of service 
connection for PTSD is well grounded.  See 38 U.S.C.A. 
§ 5107(a); Cohen (Douglas), 10 Vet. App. at 136-37.  


ORDER

The application to reopen a claim of service connection for 
PTSD is granted.

The claim of service connection for PTSD is well grounded; to 
this extent, the appeal is granted.


REMAND

Because the Board has concluded that the claim of service 
connection for PTSD is well grounded, VA has a duty to assist 
the veteran in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159; Epps, 
supra.

As noted above, service connection for PTSD requires that 
there must be medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(1999).  In the present case, PTSD has been diagnosed by 
private physicians relating such a diagnosis to the veteran's 
military experiences.  It appears, however, that such medical 
opinions were based only upon the veteran's own 
uncorroborated account of what happened in service.

As noted above, the veteran contends that he has PTSD that is 
a result of stressors he experienced during service in 
Vietnam.  In support of his claim, the veteran has provided 
numerous written and lay statements describing several 
stressful events he contends he experienced during his period 
of active service in Vietnam.  Specifically, the veteran has 
claimed the following types of stressors:  being with three 
men who were killed by land mines; being with two men who 
were killed by snipers; showering with three men who were 
killed by snipers; being with two men who were killed in a 
compound; being with three men who were killed by mortar 
attacks; being in constant fear of his life in Vietnam as 
there was constant firing of mortars and miles of land mines.

Under the circumstances here presented, the Board finds that 
the duty to assist has not been completely fulfilled because 
the avenues available for corroborating the veteran's claim 
have not been fully explored.  The evidence of record shows 
that the RO obtained the veteran's service personnel records, 
service medical records, and contacted the veteran, by 
letters in November 1996 and December 1997, and asked that he 
provide the RO with more specific information regarding his 
stressors (the events, the dates, exact location of the 
event(s), his unit of assignment, full names of units of 
participants/casualties, and/or the names of witnesses).  
Subsequently, in May 1998, the RO contacted the USASCRUR and 
a response was received in December 1998.  USASCRUR included 
an extract of the Operational Report - Lessons Learned (OR-
LL) submitted by the 23rd Infantry Division (23rd Inf Div) for 
the period of May to July 1969.  The USASCRUR noted that the 
OR-LL documented a number of attacks against Landing Zone 
(LZ) Snoopy, which was located in the Chu Lai area.  USASCRUR 
also included an extract of the OR-LL submitted by the 23rd 
Inf Div for the period of February to April 1969, which 
documented mortar and rocket attacks against Chu Lai between 
February 1 and March 19, 1969.  Additionally, USASCRUR 
enclosed a unit history submitted by the 45th Engineer Group 
(45th Engr Gp), the higher headquarters of the 39th Engr Bn, 
which covered the time frame of the veteran's claim.  A copy 
of a Morning Report (MR), dated on April 10, 1969, documented 
the names of U.S. soldiers killed in action (KIA) during a 
mortar attack against C Company, 39th Engr Bn on March 20, 
1969, at LZ Snoopy.  USASCRUR could not verify that a certain 
soldier named by the veteran was wounded in action (WIA) 
during the time claimed by the veteran.  USASCRUR noted that 
additional morning reports, which could be used to verify 
daily personnel actions such as WIA, KIA, missing in action 
or transfers, could be ordered directly from the National 
Personnel Records Center (NPRC).  The USASCRUR also noted 
that it would be more effective if the RO or veteran 
requested the morning reports directly from the NPRC, and 
indicated that the RO should request the morning reports for 
a three-month period, including relevant unit designations at 
the company and battalion levels.

A review of the record indicates that the recommendation by 
USASCRUR was not followed by the RO.  In a January 1999 
statement of the case, the RO indicated that USASCRUR was 
unable to verify the veteran's claimed stressors.  The RO 
failed to mention that a search had not been conducted for 
additional morning reports which could be used to verify 
casualties because it was more efficient if the RO or veteran 
contacted the NPRC and provide sufficient information.  The 
Board notes that, after receipt of the December 1998 USASCRUR 
letter, the RO did not contact the veteran and ask for 
follow-up information.  Given that 38 U.S.C.A. § 5107 (West 
1991) requires that VA fulfill its duty to assist when a 
claim is found to be well grounded, the Board finds that 
additional evidentiary development is required to search for 
additional records that might corroborate the veteran's 
allegations of in-service stressors.  38 C.F.R. § 3.304(f).  
The Court has implied that at least one such search by 
USASCRUR is required when a veteran submits a well-grounded 
claim of service connection for PTSD, and that VA should ask 
veterans to provide follow-up information as to dates, times, 
locations, etc. as to claimed stressors, even when the 
veteran was asked for such information prior to claiming the 
stressors, and he failed to do so in his stressor statement.  
See Cohen, 10 Vet. App. at 148.  Therefore, in order to 
comply with Court precedent, a remand is warranted so that 
the RO may ask the veteran once again to specify the dates, 
times, names of individuals involved, and locations of the 
claimed in-service stressors, and to obtain the morning 
reports, as suggested by USASCRUR, in order to assist in the 
search for supporting evidence to corroborate his claimed in-
service stressors.  38 C.F.R. § 19.9 (1999).  It should be 
pointed out that corroboration of every detail, such as the 
veteran's own personal involvement, is not necessary.  Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  In addition, the RO again 
should ask the veteran to submit the originals of the wartime 
letters, as well as any accompanying envelopes that might 
reflect date stamping by postal authorities, if such 
envelopes exist.

Since the evidence described above strongly suggests a 
relationship between PTSD and service, the Board finds that 
further evidentiary development would be helpful to clarify 
the diagnosis.  Specifically, the Board finds that it would 
be useful to schedule the veteran for a VA psychiatric 
examination that takes into account any supporting evidence 
of the claimed stressors (see December 1998 USASCRUR 
response).  38 C.F.R. § 19.9 (1999).  

Finally, the Board finds that it would be useful to schedule 
the veteran for a VA psychiatric examination that takes into 
account any supporting evidence of the claimed stressors, or 
lack thereof, in light of the fact that the veteran has not 
had a formal VA examination since August 1997, especially one 
that considered the December 1998 USASCRUR response.  
38 C.F.R. § 19.9 (1999).  All actions taken by the RO to 
verify the veteran's stressor(s) must also be documented and 
associated with his claims file. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal with any pertinent records, 
including any lay statements from anyone 
who served with him and who could provide 
independent verification of his 
stressors.  The RO should also ask the 
veteran to submit the originals of the 
wartime letters, as well as any 
accompanying envelopes that might reflect 
date stamping by postal authorities, if 
such envelopes exist.  More detailed 
information regarding the claimed 
stressors should be sought, especially 
with respect to dates, places, and names 
of individuals involved.  All material 
obtained should be associated with the 
claims file.

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of treatment for PTSD that has 
not already been made part of the record.  
The RO should assist him in obtaining 
such evidence following the procedures 
set forth in 38 C.F.R. § 3.159 (1999).

3.  The RO should contact the NPRC in 
order to obtain all information suggested 
by the December 1998 letter from 
USASCRUR, specifically including morning 
reports.  The RO should also take action 
to verify whether a veteran named 
"[redacted]" was killed as described by 
the veteran at his August 1997 VA 
examination.  (The time frame mentioned 
by the veteran when describing his 
stress-provoking experiences should be 
noted in the request for additional 
information.)  All actions taken by the 
RO to verify the veteran's stressor(s) 
must also be documented and associated 
with his claims file. 

4.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA 
examination, conducted by two 
psychiatrists, to determine if he 
currently has PTSD due to in-service 
stressors.  All indicated tests and 
studies, including psychological testing, 
should be performed.  The claims folder 
should be made available to and be 
reviewed by the examining physicians 
prior to the examination so that the 
veteran's psychiatric history may be 
reviewed, as well as any report 
corroborating the veteran's experiences.  
Consideration should be given to any 
evidence that supports the veteran's 
claims of in-service stressors, or the 
lack of such evidence.  If the diagnosis 
of PTSD is deemed appropriate, the 
examiners should comment on the link 
between the current symptomatology and 
the in-service stressors that have been 
corroborated (see December 1998 USASCRUR 
response).  If PTSD is not found, the 
examiners should provide a consensus 
opinion reconciling such a conclusion 
with the opinions from private treating 
physicians in May 1996 and February 1998 
noting a diagnosis of PTSD.  The 
examination report should include 
complete rationale for all opinions 
expressed.

5.  Following completion of the 
foregoing, the RO should re-adjudicate 
the claim.  If the benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



